Citation Nr: 1626841	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  13-34 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left foot gout.

2.  Entitlement to a disability rating higher than 10 percent for degenerative joint disease of the left knee (limitation of motion).

3.  Entitlement to a rating higher than 10 percent for left knee injury residuals (instability).

4.  Entitlement to an initial disability rating higher than 30 percent for Lupus Erythematosus (claimed as Lupus and skin condition).

5.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs
ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to October 1982 with an additional 2 years, 1 month and 20 days of active service.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in November 2011 and August 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem.  

The November 2011 rating decision denied a rating higher than 10 percent for left knee degenerative joint disease; a rating higher than 10 percent for left knee injury residuals; service connection for left leg cramps, and service connection for left foot gout.  In June 2012 the Veteran filed a notice of disagreement regarding all four issues; however, in his November 2013 Form 9 the Veteran limited the appeal to the issues of service connection for left foot gout and higher ratings for left knee disability.  The Board accordingly does not have jurisdiction over the issue of service connection for left leg cramps.

The August 2013 rating decision granted service connection for Lupus Erythematosus with a rating of 30 percent effective November 2, 2011; and denied entitlement to TDIU.  In July 2014 the Veteran filed a notice of disagreement regarding both issues; and in August 2015 he filed a Form 9 perfecting his appeal.

In his August 2015 Form 9 the Veteran requested a Central Office Board hearing, and a hearing was duly scheduled for May 26, 2016.  In correspondence received by the Board on May 24, 2016, the Veteran wrote that he was unable to show for the hearing because of health and money problems.  He did not ask for the hearing to be rescheduled.

Review of the record reveals that the Veteran has submitted additional evidence (lay contentions, pictures, and medication profiles) subsequent to the statements of the case issued in September 2013 and May 2015.  Waiver of RO consideration of the additional evidence is presumed given the date of the Veteran's second substantive appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).  In any case, the RO will have an opportunity to consider the evidence for the remanded issues.

The decision below addresses the left foot gout claim.  The remaining issues are addressed in the remand section.


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's clinically diagnosed nonservice-connected left foot gout is aggravated by his service-connected left knee disability.


CONCLUSION OF LAW

The criteria for service connection for left foot gout are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for left foot gout, to include as secondary to service-connected left knee disability.  See June 2011 Report of General Information.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310 (2015).

On VA examination in July 2011, the diagnosis was gout.  The examiner elaborated that the diagnosis was based on VA medical records (see, e.g., January 12, 2010, VA primary care consult record, which shows a diagnosis of gout), and laboratory testing done in conjunction with the July 2011 examination, which found elevated/abnormal uric acid.  The examiner then gave the opinion, while the Veteran's left foot gout was not caused by his service-connected left knee disability, the left foot gout is aggravated by the disability.  The examiner explained:

For the claimant's claimed condition of GOUT LEFT FOOT the diagnosis is Gout.  The subjective factors are his history.  The objective factors are per review of Dr Nyunt's not[e] from Fayetteville VAMC and the elevated uric acid level of 90.
. . .
the degenerative knee condition did not cause the gout.  However it is most likely that the knee condition compounds the flare ups of the gout and therefore make worse the symptoms of the acute exacerbation when it does occur.

This opinion is persuasive and probative towards the theory of secondary service connection, and there is no medical evidence of record to the contrary or an indication the increase is due to the natural progress of the disease.  As the Veteran has been clinically diagnosed with left foot gout, and as there is uncontroverted competent medical evidence that the Veteran's left foot gout is aggravated by his service-connected left knee disability, the evidence weighs in favor of the claim of service connection on a secondary basis, particularly when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Although the disability rating may only be for the increase in severity above the baseline, this action is a downstream aspect of the issue as any increase in severity of a nonservice-connected disease or injury that is proximately due to or a result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310.  Accordingly, service connected is warranted for left foot gout based on aggravation by service-connected left knee disability.


ORDER

Service connection for left foot gout, based on aggravation by service-connected left knee disability, is granted.


REMAND

In addition to the foregoing, the Veteran has appealed for a disability rating higher than 10 percent for left knee degenerative joint disease (limitation of motion); a rating higher than 10 percent for left knee injury residuals (instability); an initial disability rating higher than 30 percent for Lupus, and a TDIU.  For the reasons that follow the Board finds it necessary to remand these claims for additional development.

Regarding his left knee disability, in correspondence received by the Board in May 2016 the Veteran wrote that his degenerative joint disease has worsened; that he has been told by VA doctors that his knee is gone; and he needs replacement surgery.  He requested that his recent VA treatment records be obtained.  The Veteran also averred that his whole body was affected by Lupus, and he submitted pictures, which he says were taken by his physician, to support his contention.  He has also submitted private medical records that indicate that the Veteran's treatment regime may include topical steroids.  See, e.g., private medical records dating from July to October 2011.  

As there is an indication that the Veteran's left knee disability has worsened since his last VA examination in July 2011, and that his Lupus has worsened since his last VA examination in 2013, he should be accorded new examinations.  38 C.F.R. § 3.327 (2015).  On remand the claims file must be updated to include VA treatment records dated after August 2011.  See Sullivan v. McDonald, 815 F.3d 786, 791 (2016); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

As for the appeal for a TDIU, this claim is intertwined with the Veteran's rating claims and is also being remanded.  

Accordingly, these issues are REMANDED for the following actions:

1.  Associate the Veteran's VA treatment records dated after August 2011 with the claims file.  Any other pertinent medical records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.  

2.  Schedule the Veteran for a VA examination(s) by an appropriate medical professional(s) to determine the severity of the Veteran's Lupus and left knee disability.  The claims file should be reviewed by the examiner(s).  The examiner(s) should also discuss the Veteran's current complaints and symptoms with the Veteran, and document said in the examination report.

All indicated tests, including x-rays, should be done, and all findings reported in detail.  Pictures of any active Lupus presentation must also be taken.  The examiner must also provide information as follows: 

(a) report left knee range of motion findings for both flexion and extension;

(b) state whether there is any evidence of left knee pain on range of motion; and, if there is pain on motion, identify the specific excursion(s) of motion accompanied by pain; the point in range of motion testing when pain begins and ends; and the point at which pain begins and ends in range of motion testing after repetitive motion;

(c) state whether there is any incoordination, weakened movement and excess fatigability on use of the left knee; and, if feasible, assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion lost;

(d) state whether there would be additional limits on functional ability on repeated use or during flare-ups of the left knee (if the Veteran describes flare-ups); and, to the extent possible, provide an assessment of the functional impairment after repeated use or during flare-ups in terms of the degree of additional range of motion lost; if feasible;  

(e) state whether there is lateral instability or recurrent subluxation of the left knee; and, if so, whether the instability is best characterized as slight, moderate, or severe;

(f) describe the nature and severity of any meniscal symptomatology found to be present;

(g) report the percentage of the area of the body affected and percentage of exposed areas affected by the Lupus;

(h) state whether there is topical or systemic therapy for the Lupus, including use of corticosteroids and their frequency;

(i) state whether there is any functional impairment of affected bodily parts due to Lupus; normally, and during flare-ups;

(j) discuss the impact of the Veteran's service-connected left knee, left foot, and Lupus disabilities, individually and collectively, on his employability.   

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the claims remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


